Case: 14-3050      Document: 11      Page: 1     Filed: 03/28/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      DARIN A. JONES,
                         Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                               AND

                DEPARTMENT OF JUSTICE,
                         Intervenor.
                   ______________________

                          2014-3050
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-3151-12-0847-I-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     The Department of Justice (“Department”) moves
 without opposition to reform the official caption to name
 the Merit Systems Protection Board (“Board”) as the
 proper respondent. The Department also moves for leave
 to participate as an intervenor and for an extension of
Case: 14-3050         Document: 11   Page: 2     Filed: 03/28/2014



 2                                   JONES   v. MSPB



 time to file the informal response briefs. Darin A. Jones
 opposes those motions.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Jones’s appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motions to reform the caption and allow the
 Department to intervene are granted. The revised official
 caption is reflected above.
     (2) The Board’s and Department’s informal response
 briefs are due within 21 days from the date of filing of this
 order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s19